Name: Commission Regulation (EEC) No 3969/88 of 20 December 1988 determining the conditions for converting into national currencies aids, expressed in ECU, to encourage the set-aside of arable land
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy
 Date Published: nan

 21 . 12. 88 Official Journal of the European Communities No L 351 / 11 COMMISSION REGULATION (EEC) No 3969/88 of 20 December 1988 determining the conditions for converting into national currencies aids, expressed in ECU, to encourage the set-aside of arable land THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the rules for agricultural conversion used to this effect should be the same as those applied for converting structural aids financed by the Community into national currencies ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article la (7) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 5 (3) thereof, Whereas Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 3765/88 (6), fixes the conversion rates to be applied in agriculture, Article 1 » The amounts referred to in Articles la and 26 (2) of Regulation (EEC) No 797/85 shall be converted into national currencies by reference to the agricultural conversion rates : '  which are in force on 1 January for the year during which the decision to grant the aid is taken, and  which are used in the framework of the common policy on agricultural structures and which are set out in the Annexes to Regulation (EEC) No 1678/85 under the heading 'Amounts not related to price fixing' or, where that heading does not appear, under the heading 'All other cases'. Where, in accordance with Community rules, payment of the aid is spread over several years, if the agricultural conversion rate for a currency obtaining at the time of the grant is subsequently devalued, the instalments shall be determined on the basis of the corresponding agricultural conversion rate in force on 1 January of the year during which the instalment of the aid is payable. Whereas Council Regulation (EEC) No 129/78 Q fixed, in respect of the aids introduced by the acts relating to the common agricultural structures policy and indicated in ECU, a choice of conversion rates to be used on condition that such aids are financed solely by the Guidance Section of the EAGGF ; whereas, pursuant to Article 26 ( 1 ) of Regulation (EEC) No 797/85, the Community's financial contribution to the aids provided for in Articles la and 26 (2) of the said Regulation is paid from both the Guarantee Section and the Guidance Section ; whereas to ensure that all the aids recognized as eligible during a calendar year have one and the same basis for calculation, provision should be made for a single operative event for the aids in question, and the agricultural conversion rates applicable for converting such aids, indicated in ECU, into national currencies should be specified ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1988 . (') OJ No L 93, 30. 3 . 1985, p. 1 . P) OJ No L 108, 29 . 4. 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 330, 2. 12. 1988, p. 15. 0 OJ No L 20, 25. 1 . 1978, p. 16. No L 351 /12 Official Journal of the European Communities 21 . 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988 . 1 For the Commission Frans ANDRIESSEN Vice-President » .